DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claim 47 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 47 recites the limitation " ( C )"  referring to step (c) in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 5, 12 and 15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee in US2018/0327665.

Regarding Claim 1:  Lee teaches a nanostructure comprising a core surrounded by at least one shell, wherein the core comprises a core composition represented as ZnSe1-xTex.  Lee teaches the creation of such a structure  in Example 3, where the core is Se-rich with about 2% Te dopant (See Table 2; ZnSe0.98Te0.02).  The shell comprises ZnSe and ZnS (See Example 3).  The core-shell particle of Lee has a fwhm of 28  nm (See Paragraph 163).

Regarding Claim 2:  The nanostructure of Lee has emission wavelength of 449 nm (See Paragraph 163).

Regarding Claim 5: The nanostructure of Lee has at least 2 shells, an ZnSeS intermediate shell and a ZnS shell (See Paragraph 167 and Table 2).

Regarding Claim 12:  The nanostructure of Lee has a QY of 70% (See Paragraph 163).

Regarding Claim 15:  The nanostructure of Lee comprises two shells, wherein the first shell comprises ZnSe and ZnS and the second shell comprises ZnS.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8, 10, 19-20, 24, 26, 30, 32-33, 35, and 48-49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in US2018/0327665 (as evidenced by Hou).

Regarding Claim 8 and 10:  Lee teaches core-shell nanostructures having a core of composition ZnTexSe1-x, wherein x is greater than 0 and less than 0.05 (See Paragraph 82).  The shell may comprise a plurality of layers of compositions comprising Zinc, selenium, and sulfur (ZnS ZnSe or Zn(S,Se).  The thickness of the shells may be from 

Regarding Claim 19:  Lee teaches a means for producing ZnSe1-xTex nanocrystals, wherein the process comprises steps of forming a selenium and tellurium stock solution, which is a mixture of selenium source material and a ligand (TOP)  to produce a reaction mixture.  A mixture comprising trioctylamine , zinc acetate, palmitic acid, and hexadecyl amine.  The zinc acetate of Lee constitutes both the zinc source and zinc carboxylate claimed.  Hexadecyl amine meets applicant’s recitation of a reducing agent as it is recognized as a reducing agent in chemical synthetic processes (See Evidentiary document to Hou).  Lee teaches that the selenium source with a ligand is added to the other components; however, those of ordinary skill in the art would have found it obvious to provide the reagents in any order of mixing.  As this is the case, mixing the selenium source with said ligands and then adding the other reagents to the selenium source would have been obvious to those of ordinary skill in the art.  Furthermore, adding the various solutions individually or in conjunction with one 

Regarding Claim 20: The selenium source is TOP-Se, trioctylphosphine selenide (See Paragraph  108 and 154). 

Regarding Claim 24:  The zinc source is zinc acetate (See Paragraph  107 and 155).

Regarding Claim 26:  The tellurium source is TOP-Te, trioctylphosphine telluride (See Paragraph 108 and 154). 

Regarding Claim 30:  Lee teaches that the zinc precursor may be chosen from a group comprising Zn carboxylates, such as zinc acetate and zinc oleate, amongst other zinc precursors.  Those of ordinary skill in the art would have found it obvious to combine the various zinc precursors as they are taught as being useful for the same purpose of providing the quantum dot compositions in the synthetic method of Lee (See Paragraph 107). 

Regarding Claim 32 and 48-49:  Lee teaches that a shell is formed on the Zn(Te,Se) core by contacting the reaction mixture comprising those cores with a zinc precursor and chalcogen precursors of Se-Top and S-TOP. The Se and S precursors are added sequentially and in various amounts (See Paragraph 160)

Regarding Claim 33:  Lee teaches that the zinc source may be zinc acetate (See Paragraph 160).

Regarding Claim 35:  The selenium source is TOP-Se, trioctylphosphine selenide (See Paragraph 114 and 160).

Claims 28 and 46-47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee as applied to claim 19 above, and further in view of Tulsky in US20110300076.


Regarding Claim 28:  Lee teaches a means for producing ZnSe1-xTex nanocrystals, wherein the process comprises steps of forming a selenium and tellurium stock solution (TOP-Se and TOP-Te, which is a mixture of selenium source material and a ligand (TOP)  to produce a reaction mixture.  A mixture comprising trioctylamine , zinc acetate, palmitic acid, and hexadecyl amine.  The zinc acetate of Lee constitutes both the zinc source and zinc carboxylate claimed.  Lee teaches that the selenium source with a ligand is added to the other components; however, those of ordinary skill in the art would have found it obvious to provide the reagents in any order of mixing.  As this is the case, mixing the selenium source with said ligands and then adding the other reagents to the selenium source would have been obvious to those of ordinary skill in the art.  Furthermore, adding the various solutions individually or in conjunction with one another (zinc/tellurium solutions) would have also been an obvious modification in terms of the order of mixing (See Paragraph 154-156).  

Lee does not teach the use of those listed reducing agents, such as lithium triethylborohydride.

However, Tulsky teaches that strong reducing agents, such as lithium triethylborohydride, may be added to zinc chalcogenide reactant mixtures in order to initiate crystallization of the material.  As Lee teaches the creation of ZnTe containing quantum dots, it would have been obvious to add the strong reducing agents of Tulsky in order to improve the quality of the as-created quantum dots.  Both of the teachings are within the same field of endeavour and those of ordinary skill in the art would be motivated to apply the reducing agents of Tulsky in the process of Lee as it causes rapid nucleation, which would benefit the monodispersity of the material (See Paragraph 88).  Those of ordinary skill in the art would seek to avoid nucleation during growth as this creates both small and large sized particles, increasing fwhm.  Thus the addition of triethylborohydride to the reactants of Lee would be obvious based on Tulsky.

Regarding Claim 46-47:  Lee teaches the use of diethyl zinc and zinc oleate as zinc precursors (See Paragraph 107).  Both of these precursors are taught for the same purpose of creating Zn(Se,Te) and those of ordinary skill in the art would find it obvious to use these two materials known for the same purpose in combination (See MPEP 2144.06).  Lee teaches trioctylphosphine selenide and telluride and selenium and tellurium precursors (See Paragraph 108).  Tulsky obviates the use of triethylborohydride as a nucleation agent.  It is noted that claim 47 notes step (c ) which does not appear in 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E HOBAN whose telephone number is (571)270-3585. The examiner can normally be reached M-F 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Matthew E. Hoban/Primary Examiner, Art Unit 1734